Citation Nr: 1705291	
Decision Date: 02/22/17    Archive Date: 02/28/17

DOCKET NO.  15-42 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Oakland, California


THE ISSUE

Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for a sinus disorder and, if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel



INTRODUCTION

The Veteran served in the U.S. Marine Corps from July 1950 to March 1952. He served in the Republic of Korea.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an April 2015 decision of the Lincoln, Nebraska, Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND


Remand is necessary to send the Veteran the appropriate notice of how he can substantiate his claim. There is no evidence in the record that, following the filing of the Veteran's March 2015 application to reopen his claim of service connection which was denied in March 2009, he was sent the necessary Veteran's Claim Assistance Act (VCAA) notices.

The case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1.  Send the Veteran the required VCAA notices informing him of the evidence necessary to substantiate his petition to reopen the claim of service connection for a sinus disorder and any information necessary to establish entitlement to the underlying claim for benefits.

2.  After affording the Veteran an appropriate period of time to respond, readjudicate the issue on appeal. If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).


